Citation Nr: 1017794	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for posttraumatic stress disorder (PTSD) 
has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1981, and from September 1981 to September 1983.

A claim for service connection for PTSD was previously denied 
by the RO in June 2004.  Although notified of the denial, the 
Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2008 rating decision in which the RO denied 
the Vete4ran's request n to reopen his  claim for service 
connection for PTSD.  In March 2008, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in January 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2009.

The  Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 
(West 2002) to address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim has 
been received-and, in view of the Board's favorable decision 
on the request to reopen-the Board has characterized this 
appeal as encompassing both  matters set forth on the title 
page.  

In so doing, the Board has considered the recent decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In that decision, the Federal Circuit held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, the Veteran 
was previously denied service connection for PTSD on the 
basis that there was no verifiable stressor.  As there was a 
diagnosis of PTSD at the time of the previous final decision, 
the diagnoses of PTSD since that denial do not constitute a 
different diagnosed disease or injury. 

The Board's decision reopening the  claim for service 
connection for PTSD is set forth below.  The claim for 
service connection for PTSD, on the merits, is addressed in 
the remand following the order; that matter is being remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a June 2004 rating decision, the RO denied service 
connection for PTSD; although notified of the denial in a 
July 2004 letter, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the 
June 2004 denial  relates to an unestablished fact necessary 
to substantiate the claim for service connection for PTSD, 
and raises a reasonable possibility of substantiating the 
claim.

CONCLUSIONS OF LAW

1.  The  June 2004 rating decision in which the RO denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).

2.  As additional evidence received since the RO's June 2004 
denial that is pertinent to the claim for service connection 
for PTSD is new and material, the criteria for reopening the 
claim  are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) ; 38 C.F.R. 3.304(f)(1) ; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
 
If, however, the alleged stressor is not combat related, then 
the Veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).

As indicated above, the RO denied the Veteran's claim for 
service connection for PTSD in June 2004.  

The evidence of record at the time consisted of service 
records, the Veteran's stressor statements, VA outpatient 
treatment records, and the reports of June 2003 and July 2003 
VA examinations.  A diagnosis of PTSD is reflected in the 
Veteran's VA outpatient records and the VA examination 
reports.  However, the basis for the RO's June 2004 denial 
was that the Veteran had not provided specific evidence with 
regard to his claimed stressors, and the RO was unable to 
verify any of his claimed stressors.

Although notified of RO's  June 2004 denial and of his 
appellate rights in a July 2004 letter, e Veteran did not 
initiate an appeal .  See 38 C.F.R. § 20.200..  The RO's June 
2004 decision is therefore final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105;; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 .  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
October 2007.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
June 2004 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since June 2004 
includes an additional stressor statement, dated by the 
Veteran prior to the rating decision in June 2004.  However, 
this written statement reflects  no date stamp documenting 
when it was received at the RO, and, in the claims file, it 
appears following the June 2004 rating decision in the claims 
file.  Therefore, the Board finds that  this document t was 
likely received following the issuance of the June 2004 
rating decision.  In that document, the Veteran describes an 
automobile accident in January 1983, while he was in service.  
In addition, in a private medical record, dated in June 2006, 
the E.H., M.D. referred to this automobile accident in 
service when discussing the Veteran's claimed stressors. 
[Parenthetically, the Board notes that evidence already of 
record includes a  January 1983 service dental treatment 
record indicating that the Veteran was in an automobile 
accident and fractured three of his teeth; he was told to 
report for sick call for further treatment.].

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
PTSD.  At the time of the June 2004 rating decision, there 
was evidence that the Veteran had been diagnosed as having 
PTSD; however, there was no evidence of a verified stressor.  
The additionally received records reflect that the Veteran's 
claimed stressor of having been involved in an automobile 
accident in January 1983, while in service, is corroborated 
by the service records, and that the Veteran has been 
diagnosed with PTSD, at least in part, on the basis of this 
identified stressor.   .  

The Board finds that the evidence is "new" in that it was 
not before agency decisionmakers at the time of the June 2004 
final denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it addresses 
whether the Veteran has PTSD as a result of a  verified in-
service stressor.  Hence, this evidence relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for -
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited 
extent, the appeal is granted.





REMAND

The Board finds that RO development of the claim for service 
connection for PTSD, on the merits, is warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  

The evidence shows that the Veteran has been diagnosed with  
PTSD.  In addition, as shown above, the Board has determined 
that the occurrence of the Veteran's claimed stressor of 
having been involved in an automobile accident in January 
1983 has been corroborated by the service treatment records-
an incident which Dr. H identified as one of the Veteran's 
stressors in a  June 2006 private treatment record.  
.However, Dr. H also referred to other claimed stressors, the 
occurrence of which have not been corroborated.  In addition, 
Dr. H did not provide an actual opinion as to whether the 
Veteran's PTSD is related to the automobile accident in 
service, and  neither the June 2003 nor the July 203 VA 
examination report addresses this stressor.  The Board 
emphasizes that an essential criterion for service connection 
for PTSD is a link between the Veteran's PTSD and the 
verified in-service stressor.  See 38 C.F.R. § 3.304(f).  

Under these circumstances, the Board finds that a medical 
opinion as to whether the Veteran has PTSD as a result of the 
above-noted, verified stressor is needed to resolve the claim 
for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; McLendon, 20  Vet. App. ar 83.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by a psychiatrist or psychologist, at an 
appropriate VA medical facility. The Veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in denial of the reopened 
claim for service connection for PTSD. See 38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter,  the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for PTSD, on the 
merits. that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records/responses received 
are associated with the claims file, or 
the time period for the Veteran's response 
expires, the RO should arrange for the 
Veteran to undergo VA examination, by a 
psychiatrist or psychologist, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of the REMAND, 
must be made available to the individual  
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include 
psychological testing, if deemed 
warranted, should be accomplished, and all 
clinical findings should be reported in 
detail.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only the 
Veteran's involvement in an automobile 
accident in January 1983 has been 
corroborated and verified.  Therefore, 
only this stressful event may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the verified stressor.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him  by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for PTSD.   If the Veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim, on the 
merits, in light of pertinent evidence 
legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


